Exhibit 10.1

 

GREAT LAKES DREDGE & DOCK CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT

 

pursuant to the

 

2007 LONG-TERM INCENTIVE PLAN

 

This NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into by and between Great Lakes Dredge & Dock Corporation, a Delaware
corporation (the “Corporation”), and                                    (the
“Participant”), effective as of                                  (the “Award
Date”).

 

1.                                       Grant of Option.  The Corporation
hereby grants to the Participant and the Participant hereby accepts, subject to
the terms and conditions hereof, a Non-Qualified Stock Option (the “Option”) to
purchase up to                                          (                )
shares of the Corporation’s common stock (the “Stock”), at the Exercise Price
per share set forth in Section 4 below.  The Option is not intended to
constitute an “incentive stock option” as that term is used in Section 422 of
the Code.

 

2.                                       Governing Plan.  This Option is granted
pursuant to the Corporation’s 2007 Long-Term Incentive Plan (the “Plan”), which
is incorporated herein for all purposes.  Capitalized terms used but not
otherwise defined herein have the meanings as set forth in the Plan.  The
Participant agrees to be bound by the terms and conditions of the Plan, which
control in case of any conflict with this Agreement, except as otherwise
specifically provided for in the Plan.

 

3.                                       Expiration of the Option.  The Option
shall not be exercisable after the Corporation’s close of business on the last
business day that occurs prior to the Expiration Date. The “Expiration Date”
shall be the earliest to occur of:

 

(a)                                  the ten-year anniversary of the Award Date;

 

(b)                                 the one-year anniversary of the
Participant’s death;

 

(c)                                  the one-year anniversary of the
Participant’s Termination due to Disability (as defined below);

 

(d)                                 the three-year anniversary of the
Participant’s Termination due to Retirement (as defined below);

 

(e)                                  the date that is three months following the
Participation’s Termination due to resignation (for reasons other than
Retirement or Disability);

 

(f)                                    the date that is three months following
the Participant’s Termination by the Corporation or an Affiliate for reasons
other than Cause (as defined below); or

 

(g)                                 the date of the Participant’s Termination by
the Corporation or an Affiliate for Cause;

 

provided, however, that except in the case of the expiration of the Option
pursuant to Section 3(g) above, if the exercise of the Option on the last
business day prior to the Expiration Date would violate applicable securities
laws,  the Expiration Date will be extended to the date that is thirty (30) days
after the date in which the exercise of the Option would not longer violate such
applicable securities laws.

 

“Disability” shall mean the Participant’s Termination after becoming unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less than twelve (12) months, within the meaning of Code Section 422(c)(6).

 

1

--------------------------------------------------------------------------------


 

“Retirement” shall mean the Participant’s voluntary Termination following both
the Participant’s attainment of age sixty (60) and attainment of fifteen (15)
years of Service with the Corporation or any Affiliate (or any predecessor
entity).

 

“Cause” shall have the meaning set forth in any employment, consulting, or other
written agreement between the Participant and the Corporation or an Affiliate. 
If there is no employment, consulting or other written agreement between the
Participant and the Corporation or an Affiliate, or if such agreement does not
define “Cause”, “Cause” shall mean, as determined by the Committee (as defined
below) in its sole discretion, the Participant’s (i) willful and continued
failure to substantially perform his material duties as an executive of the
Corporation (other than any such failure resulting from incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to the Participant by the Board; (ii) willful misconduct, which is
demonstrably and materially injurious to the Corporation, monetarily or
otherwise; (iii) engaging in egregious misconduct involving serious moral
turpitude to the extent that the Participant’s credibility and reputation no
longer conform to the standard of senior executive officers of the Corporation;
(iv) conviction of, or plea of guilty or nolo contendere to, a felony,
(v) material breach of a material written policy of the Corporation;
(vi) failure to reasonably cooperate with any audit or investigation involving
the Corporation or its business practices; or (vii) material breach of this
Agreement.  The Board must give the Participant at least thirty (30) days
written notice of its intent to terminate Participant’s employment for Cause,
specifying the act(s) or omission(s) alleged to justify the Cause termination,
and an opportunity to cure such act(s) or omissions(s), where feasible, within
the thirty (30) day period.  In addition, the Participant’s Service will be
deemed to have terminated for Cause if after the Participant’s Service has
terminated, facts and circumstances are discovered that would have justified a
termination for Cause.  For purposes of this Agreement, no act or failure to act
on the Participant’s part will be considered “knowing” or “willful” unless it is
done, or omitted to be done, by the Participant in bad faith or without
reasonable belief that the Participant’s action or omission was in the best
interests of the Corporation or an Affiliate.  Any act, or failure to act, based
upon authority given to a resolution duly of the Board or based upon the advice
of counsel for the corporation will be conclusively presumed to be done or
omitted to be done, in good faith and in the best interests of the corporation
or an Affiliate.  In no event will a termination be deemed to occur for “Cause”
unless such termination occurs within ninety (90) days after the board becomes
aware of the circumstance or event giving rise thereto.

 

4.                                       Exercise Price.  The “Exercise Price”
of the Option is                                          ($     ) per share of
Stock.  The Exercise Price is subject to adjustment or amendment as set forth in
the Plan.

 

5.                                       Vesting.

 

(a)                                  Except as may be accelerated as set forth
in the Plan or as set forth below, on each vesting date set forth in Column 1
below, the Option shall vest and become exercisable for the corresponding number
of shares of Stock set forth in Column 2 below if the Participant’s employment
has not Terminated.  The “Vested Portion” of the Option as of any particular
date shall be the cumulative total of all shares of Stock for which the Option
has become exercisable as of that date.

 

Column 1
Vesting Date

 

Column 2
Vested Portion of the Option

 

 

 

(first anniversary of award)

 

33-1/3% of shares of Stock

(second anniversary of award)

 

33-1/3% of shares of Stock

(third anniversary of award)

 

33-1/3% of shares of Stock

 

(b)                                 Upon the Participant’s Termination due to
death, Disability or Retirement, to the extent not previously forfeited, the
Option shall be fully vested with respect to all of the shares of Stock covered
by the Option.

 

(c)                                  Upon a Change in Control or a Significant
Event, the Compensation Committee of the Board of Directors of the Corporation
(the “Committee”) may elect, in its sole discretion, to accelerate the vesting
of any portion of the Option in accordance with the terms of Article 9 of the
Plan.  No provision of this Agreement shall require the Committee to accelerate
such vesting upon a Change in Control, a Significant Event or any other event.

 

2

--------------------------------------------------------------------------------


 

(d)                                 To the extent any portion of the Option has
not vested upon the Participant’s Termination for any reason other than death,
Disability or Retirement, that portion of the Option shall be immediately
forfeited upon such Termination.

 

6.                                       Exercise of the Option.  The Vested
Portion (as herein defined) of the Option may be exercised, to the extent not
previously exercised, in whole or in part, at any time or from time to time
prior to the Expiration Date, except that no Option shall be exercisable except
in respect to whole shares of Stock, and not less than one share may be
purchased at one time unless the number purchased is the total number at the
time available for purchase under the terms of the Option.  Exercise shall be
accomplished by providing written notice in accordance with directions provided
by the Committee.

 

7.                                       Payment of Exercise Price.  Upon any
exercise of the Option, the total Exercise Price for the number of shares of
Stock for which the Option is then being exercised shall be paid in full to the
Corporation in any one or more of the following ways:

 

(a)                                  in cash;

 

(b)                                 if permitted by the Committee on the date of
exercise, in shares of Stock having an aggregate Fair Market Value on the
exercise date equal to the Exercise Price for the shares of Stock being
purchased;

 

(c)                                  if permitted by the Committee on the date
of exercise, by requesting that the Corporation withhold such number of shares
of Stock then issuable upon exercise of the Option as will have a Fair Market
Value equal to the Exercise Price for the shares of Stock being acquired upon
exercise of the Option (and any applicable withholding taxes);

 

(d)                                 provided that a public market for the
Corporation’s Stock exists, and to the extent permitted by the Sarbanes-Oxley
Act of 2002:

 

(i)            through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby the Participant irrevocably elects to exercise the
Option and sell a portion of the shares of Stock so purchased to pay the
Exercise Price (or a larger number of shares of Stock so purchased), and whereby
the FINRA Dealer irrevocably commits upon receipt of such shares of Stock to
forward the purchase price directly to the Corporation (and any excess to the
Participant); or

 

(ii)           through a “margin” commitment from the Participant and a FINRA
Dealer whereby the Participant irrevocably elects to exercise the Option and to
pledge the shares of Stock so purchased to the FINRA Dealer in a margin account
as security for a loan from the FINRA Dealer in the amount of the purchase
price, and whereby the FINRA Dealer irrevocably commits upon receipt of such
shares of Stock to forward the purchase price directly to the Corporation; or

 

(e)                                  by any combination of the foregoing.

 

If the Exercise Price is paid in whole or in part in shares of Stock, any
portion of the Exercise Price representing a fraction of a share must be paid in
cash.  When full payment of the Exercise Price has been made, the Participant
will be considered for all purposes the owner of the shares of Stock with
respect to which payment has been made, subject to the restrictions set forth in
the Plan.

 

8.                                       Tax Withholding.  All deliveries and
distributions under this Agreement are subject to withholding of all applicable
taxes.  The Corporation may either require the Participant to remit to the
Corporation an amount sufficient to satisfy such tax withholding requirements
or, in the discretion of the Committee, the Corporation may withhold the minimum
number of shares of Stock sufficient to satisfy all or a portion of such tax
withholding requirements.  To the extent the Corporation does not elect to
withhold shares of Stock sufficient to satisfy the tax withholding requirements,
subject to the terms of Section 10.6 of the Plan, the Participant may satisfy

 

3

--------------------------------------------------------------------------------


 

such withholding obligations in shares of Stock;  provided that the Participant
will be deemed to have instructed and authorized the Corporation or its delegate
for such purpose to sell on the Participant’s behalf a whole number of shares of
Stock as the Corporation or its delegate determines to be appropriate to
generate cash proceeds sufficient to satisfy the minimum tax withholding
obligation.  In such case, the Participant will be responsible for all brokerage
fees and other costs of sale, and the Participant agrees to indemnify and hold
the Corporation harmless from any losses, costs, damages or expenses relating to
such sale.

 

9.                                       Transferability of Option.  Subject to
the terms of the Plan and such rules and limitations as may be established by
the Committee from time to time, at any time before the Participant’s death, the
Participant may assign all or a portion of the Option to (i) the Participant’s
spouse or lineal descendants; (ii) the trustee of a trust for the primary
benefit of the Participant, the Participant’s spouse or lineal descendants, or
any combination thereof; (iii) a partnership of which the Participant, the
Participant’s spouse and/or lineal descendants are the only partners;
(iv) custodianships for lineal descendants under the Uniform Transfers to Minors
Act or any other similar statute; or (v) upon termination of a trust by the
custodian or trustee thereof, or the dissolution or other termination of the
family partnership or the termination of a custodianship under the Uniform
Transfers to Minors Act or other similar statute, to the person or persons who,
in accordance with the terms of such trust, partnership or custodianship are
entitled to receive options held in trust, partnership or custody.  In such
event, the spouse, lineal descendant, trustee, partnership or custodianship will
be entitled to all of the Participant’s rights with respect to the assigned
portion of the Option, and such portion of the Option will continue to be
subject to all of the terms, conditions and restrictions applicable to the
Option, as set forth in the Plan and this Agreement.  Any such assignment will
be permitted only if the Participant does not receive any consideration for such
transfer.  Any assignment of any portion of the Option will be evidenced by an
appropriate written document executed by the Participant, and the Participant
will deliver a copy of such document to the Committee on or prior to the
effective date of the assignment.  An assignee or transferee of any portion of
the Option must sign an agreement with the Corporation to be bound by the terms
of this Agreement.

 

10.                                 Administration.  The Plan and this Agreement
shall be administered and may be definitively interpreted by the Committee, and
the Participant agrees that the decisions of such Committee concerning
administration and interpretation of the Plan and this Agreement shall be final,
binding and conclusive on all persons.

 

11.                                 Notices.  Any notice or other communication
required or permitted under the Plan must be in writing and must be delivered
personally, sent by certified, registered or express mail, or sent by overnight
courier, at the sender’s expense.  Notice will be deemed given (i) when
delivered personally, or (ii) if mailed, three days after the date of deposit in
the United States mail or (iii) if sent by overnight courier, on the regular
business day following the date sent.  Notice to the Participant should be sent
to the address set forth on the Corporation’s records.  Either party may change
the address to which the other party must give notice under this Agreement by
giving the other party written notice of this change in accordance with the
procedures discussed in this Section 11.

 

12.                                 Not An Employment Contract.  The Option will
not confer on the Participant any right with respect to continuance of
employment with the Corporation or any Affiliate, nor will it interfere in any
way with any right the Corporation or any Affiliate would otherwise have to
terminate or modify the terms of such Participant’s employment at any time.

 

13.                                 No Rights As Stockholder.  The Participant
shall not have any rights as a stockholder with respect to the shares of Stock
subject to the Option, until a stock certificate has been duly issued following
exercise of the Option as provided herein.

 

14.                                 Unfunded Status of the Plan.  The Plan is
unfunded. The Corporation is not required to establish any special or separate
fund or to make any other segregation of assets to assure the payment of any
benefits under the Plan.  With respect to any payments not yet made to the
Participant or shares of Stock not yet delivered to the Participant under this
Agreement, the Participant shall have no rights greater than those of a general
unsecured creditor of the Corporation.

 

15.                                 Amendment.  This Agreement may be amended in
accordance with the provisions of the Plan, and may otherwise be amended by
written agreement of the Participant and the Corporation without the consent of
any other person.

 

4

--------------------------------------------------------------------------------


 

16.                                 Governing Law.  To the extent not preempted
by Federal law, the Plan and this Agreement will be construed, administered and
governed in all respects under and by the laws of the State of Illinois, without
giving effect to its conflict of laws principles.  If any provision of this
Agreement will be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof will continue to be fully
effective.  The jurisdiction and venue for any disputes arising under, or any
action brought to enforce (or otherwise relating to) this Agreement will be
exclusively in the courts in the State of Illinois, County of Cook, including
the Federal courts located therein (should Federal jurisdiction exist).

 

17.                                 Securities Law Requirements.  If at any time
the Committee determines that exercising the Option or issuing shares of Stock
would violate applicable securities laws, the Option will not be exercisable,
and the Corporation will not be required to issue shares of Stock.  The
Committee may declare any provision of this Agreement or action of its own null
and void, if it determines the provision or action fails to comply with the
short-swing trading rules.  As a condition to exercise, the Committee may
require the Participant to make written representations it deems necessary to
comply with applicable securities laws.  No person who acquires shares of Stock
under this Agreement may sell the shares of Stock, unless he or she makes an
offer and sale pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), which is current and
includes the shares of Stock to be sold, or there is an exemption from the
registration requirements of the Securities Act.  The Participant’s right to
resell the shares of Stock will be subject to all Federal and state securities
laws, including SEC Rule 144, and subject to the Corporation’s policy on
securities trading and disclosure of confidential information.

 

18.                                 Spousal Consent.  As a further condition to
the Corporation’s and the Participant’s obligations under this Agreement, the
Participant’s spouse, if any, shall execute and deliver to the Corporation the
Consent of Spouse attached hereto as Exhibit 1.

 

19.                                 Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same instrument.

 

[Signature page to follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the
Corporation by its duly authorized officer, and by the Participant in acceptance
of the above-mentioned Option, subject to the terms and conditions of the Plan
and of this Agreement, all as of the day and year first above written.

 

 

CORPORATION:

 

 

 

GREAT LAKES DREDGE & DOCK CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Deborah A. Wensel

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

[Name]

 

6

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

CONSENT OF SPOUSE

 

I,                                           , spouse of
                                                             have read and
approve the foregoing Non-Qualified Stock Option Agreement (the “Agreement”).  
In consideration of the award of a non-qualified stock option to purchase shares
of common stock of Great Lakes Dredge & Dock Corporation as set forth in the
Agreement,  I hereby appoint my spouse as my attorney-in-fact with respect to
the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or shares of common stock issued pursuant thereto under the community property
laws or similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

 

 

 

[Spouse’s Name]

 

 

 

 

 

Dated:

 

 

7

--------------------------------------------------------------------------------